EyaN, O. J.
A meeting, material to the issue, took place between the parties. The court below permitted the respondent to testify in chief, in his own behalf, to an account of the meeting which he gave to strangers, after it had ended and the parties had finally separated. This was not part of the transaction, bnt a subsequent narrative of it. Declarations are verbal parts of the res gestee, only when they are contemporaneous. The respondent’s narrative, after the occurrence, belonged no more to the res gestee, than his evidence on the trial. It is too clearly inadmissible for discussion. 1 Greenl. Ev., § 110.
By the Oonj/rt. — The judgment is reversed, and the cause remanded to the court below for a new trial.